Citation Nr: 1045557	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-30 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for gastritis. 

2.  Entitlement to service connection for asthma. 

3.  Entitlement to service connection for allergies, diagnosed as 
allergic rhinitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2006 rating 
decision, by the Department of Veterans Affairs (VA) Regional 
Office (RO), in Manila, Philippines, which denied the claims of 
entitlement to service connection for gastritis, asthma, and 
allergies, diagnosed as allergic rhinitis.  He perfected a timely 
appeal to that decision.  

In October 2008, the Veteran appeared at the RO and testified at 
a videoconference hearing before the undersigned, sitting in 
Washington, D.C.  A transcript of the videoconference hearing is 
of record.  

In January 2009, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in June 2010.  

The issue of entitlement to service connection for allergies, 
diagnosed as allergic rhinitis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The competent and probative evidence of record demonstrates 
that it is at least as likely as not that the Veteran's asthma 
was incurred in service and is causally related to service.  

2.  The competent and probative evidence of record demonstrates 
that it is likely that gastritis was incurred in service and is 
causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  Asthma was incurred as a result of the Veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).  

2.  Gastritis was incurred as a result of the Veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act.

All relevant facts regarding the issue decided below have been 
properly developed and no further assistance to the Veteran is 
required in order to comply with the duty to notify and assist.  
A thorough review of the claims file reveals that the development 
conducted by VA in this case fully meets the requirements of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In any event, based 
on the completely favorable decision discussed below, the Board 
finds that any failure in VA's duty to notify and assist the 
Veteran regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  



II.  Factual background.

The Veteran entered active duty in October 1966.  An enlistment 
examination in July 1966 was negative for any complaints or 
clinical findings of respiratory disorder or gastritis.  In 
December 1979, the Veteran was seen for complaints of abdominal 
pain, diarrhea and inflammation.  The assessment was 
gastroenteritis.  When seen in June 1987, the Veteran reported a 
history of fleeting pressure type pain in the chest area; the 
assessment was R/O early angina pectoris.  The Veteran was 
diagnosed on several occasions with upper respiratory infection.  
In April 1988, the Veteran complained of chest congestion with 
productive cough.  The assessment was bronchitis.  In March 1989, 
the Veteran at a general surgical clinic for a follow up 
evaluation after a physical examination noted Guiac positive 
stool; the assessment was heme positive stool of questionable 
etiology.  A Barium Enema performed in April 1989 was reported to 
be normal.  The separation examination, conducted in August 1989, 
was negative for any complaints or findings of a respiratory 
disorder, including asthma and gastritis.  

Post service VA treatment reports dated from June 1990 through 
November 1991 are negative for any complaints or findings of 
asthma and gastritis.  During a clinical visit in April 1994, the 
Veteran indicated that the NSAID upsets his stomach.  The 
assessment included gastritis.  

The Veteran's claim of entitlement to service connection for 
asthma and gastritis (VA Form 21-4138) was received in September 
2005.  Submitted in support of the claim were VA as well as 
private treatment reports dated from May 1998 through June 2004.  
These records show that the Veteran received clinical attention 
and treatment for asthma and gastritis.  During a clinical visit 
in December 1998, the Veteran reported shortness of breath with 
exertion for one week with wheezing.  He also complained of 
intermittent heartburn with intake of orange juice or fatty 
foods.  The pertinent diagnoses were history of asthma and 
heartburn.  A March 1999 VA progress note reflects diagnoses of 
asthma, heartburn, and chest pain.  In April 1999, he was 
diagnosed with GERD, with hiatal hernia, asthma, and chest pain.  
A VA nursing assessment dated in July 1999 reported a history of 
asthma.  The Veteran was seen at a Philippine International 
Hospital in June 2004 for complaints of epigastric pain.  It was 
noted that three weeks prior to admission, the Veteran 
experienced epigastric pain colicky in nature, slightly relieved 
by taking Prevacid tablet.  One week prior to admission, 
epigastric pain recurred and this time it was persistent.  The 
final diagnoses included antral gastritis.  A private hospital 
report, dated in July 2004, reflects an assessment of acute 
gastroenteritis.  An October 2006 VA progress note reported a 
history of symptoms of asthma.  

At his personal hearing in October 2008, the Veteran explained 
that, while aboard the U.S.S. Preston, he was assigned to paint a 
shower without using any ventilation; he subsequently developed a 
persistent cough with wheezing.  He was prescribed Robitussin.  
The Veteran indicated that, while aboard the USS Cole, he was 
assigned to the maintenance of important barracks; his duties 
were to clean and paint the barracks.  The Veteran noted that he 
developed chest congestion and productive cough; he was diagnosed 
with bronchitis.  The Veteran stated that, after service, he went 
on vacation in the Philippines when he developed similar symptoms 
as he had in service; he was diagnosed with asthma.  The Veteran 
reported having had chronic stomach problems during service, and 
he was diagnosed with gastroenteritis in December 1979.  The 
Veteran also reported that he developed similar symptoms after 
service; and, following an endoscopy, he was diagnosed with 
gastritis.  

The Veteran was afforded a VA examination in May 2009 for 
evaluation of the respiratory system.  At that time, he reported 
the onset of asthma in 2001.  The Veteran indicated that he was 
diagnosed with asthma at age 59 while in the Philippines, but he 
recalled having similar symptoms while on active duty in 1968.  
The Veteran stated that, while on active duty, he was asked to 
paint a room that was enclosed which, thereafter, triggered 
shortness of breath.  The Veteran indicated that he was initially 
treated but was subsequently sent to a hospital where he was 
diagnosed with bronchitis.  The Veteran stated that he was not a 
heavy smoker; he stated that he only smoked for 6 months while 
still new in the service.  It was noted that a pulmonary function 
test in 2009 revealed mild restrictive ventilatory pattern.  The 
diagnosis was asthma.  The examiner stated that it is at least as 
likely as not that asthma began in service or is causally related 
to service.  The examiner noted that, based on his medical 
history, the Veteran's symptoms are typical of an asthmatic 
condition which began while in service when he was exposed to 
paints etc in the workplace.  The examiner stated that these 
could have acted as a trigger agents/irritants and hence the 
onset of respiratory manifestations.  The examiner concluded that 
the Veteran's asthma began to manifest while in service, 
triggered by irritants in the workplace.  

An examination was also conducted for evaluation of the stomach, 
duodenum and peritoneal adhesions.  The Veteran reported an 
incident in service in 1968 when he vomited blood; he also 
reported having discomfort in the epigastric area every morning.  
In 2002, an endoscopy was performed and he was diagnosed with 
gastritis.  The Veteran indicated that he continues to experience 
epigastric discomfort.  The examiner noted that the service 
treatment records show that the Veteran had positive heme occult 
blood in his stool.  The Veteran reported a gnawing and burning 
pain in the epigastric area several times a week; he stated that 
he experienced the symptoms one to several hours after eating.  
The Veteran related that he stains his underwear with stool 
because of the frequent flatus; he feels gaseous in the stomach.  
Following an evaluation, the Veteran was diagnosed with 
gastritis.  The examiner opined that it is at least as likely as 
not that chronic gastritis began in service or is causally 
related to service.  The examiner explained that the medical 
records showed positive heme occult blood in the stool.  This 
means that bleeding is occurring somewhere in the 
gastrointestinal tract.  Further studies were done in 1968, 
namely barium enema and proctosigmoidoscopy, which were normal.  
This leaves the upper GI tract (namely the stomach and the small 
intestines) as the likely source(s) of such positive occult 
blood.  Therefore, the examiner concluded that it is as likely as 
not that the gastritis began in service.  

Received in June 2009 were VA progress notes dated from May 2007 
through May 2009, which show that the Veteran continued to 
receive clinical attention for asthma and gastritis.  
Subsequently received in June 2010 were VA progress notes dated 
from July 2007 through May 2010 which show that the Veteran 
continued to receive clinical attention for asthma and gastritis.  


III.  Legal analysis.

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish 
compensation for a present disability, there must be: "(1) the 
existence of a present disability; (2) in- service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service"- -the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102.  

After careful review of the evidentiary record, the Board finds 
that the competent evidence of record, including the medical and 
lay evidence, supports the Veteran's contention that his asthma 
and gastritis are etiologically related to active duty service.  
Significantly, the STRs show that he was seen on several 
occasions during his long period of active service for multiple 
complaints, including chest congestion, tightness in the chest, 
productive cough, and episodes of abdominal pain.  He was 
diagnosed with upper respiratory infection, bronchitis, and 
gastroenteritis.  

The post-service treatment records reflect that the Veteran has 
complained and sought treatment for chest pain, pressure, chronic 
cough, shortness of breath, epigastric pain, nausea and 
heartburn.  The Veteran's diagnoses have differed throughout the 
records; however, the predominant diagnoses have been antral 
gastritis and asthma.  It is clear the Veteran has had continuous 
symptomatology since service.  

In addition to the foregoing, the competent medical evidence of 
record demonstrates that it is at least as likely as not that the 
currently diagnosed asthma and gastritis are causally related to 
active service.  Indeed, following a VA examination in May 2009, 
a VA examiner opined that it is at least as likely as not that 
asthma began in service or is causally related to service.  
Another VA examiner also provided an opinion that it is at least 
as likely as not that chronic gastritis began in service or is 
causally related to service.  These opinions were accompanied by 
a rationale consistent with the evidence of record.  As such, 
they are found to be probative.  Moreover, no other competent 
evidence in the claims folder refutes those opinions.  

The Veteran testified that his duties aboard the ships during his 
period of active duty caused him to develop a respiratory 
disorder, and that he has had manifestations of a respiratory 
disorder as well as stomach problems from service to the present.  
The Board finds this testimony to be credible.  The Veteran is 
competent to report symptoms, such as chest congestion, chest 
pain and epigastric pain, and a continuity of such symptoms since 
service.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. 
Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to 
testify to symptomatology capable of lay observation).  
Accordingly, the competent and credible evidence of record weighs 
in the Veteran's favor, and service connection for asthma and 
gastritis is warranted.  

As the Veteran's asthma and gastritis have been determined to be 
related to active service, the Board finds that service 
connection for those disorders is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for asthma is granted.  

Service connection for gastritis is granted.  


REMAND

Regrettably, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for allergic rhinitis.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

As noted above, the Board remanded the case in January 2009 for 
VA examination and opinion regarding the nature and etiology of 
the Veteran's allergic rhinitis.  Pursuant to the Board's remand, 
a medical examination for a nexus opinion was provided by VA in 
May 2009.  The United States Court of Appeals for Veterans Claims 
(Court) in Barr v. Nicholson, 21 Vet. App. 303 (2007), held that 
once VA undertakes the effort to provide a medical examination 
pursuant to a Veteran's claim, it is obligated to provide one 
that is adequate for rating purposes.  Therefore, the Board must 
first make a determination as to the adequacy of the examination 
prior to adjudicating the claim.  

A review of the May 2009 VA examination report shows that the 
examiner reported a diagnosis of allergic/irritative rhinitis.  
The examining physician determined that the Veteran's allergic 
rhinitis was less likely as not caused by or a result of his 
exposure to paint during his period of service.  The examiner 
explained that it is a well known fact that the tendency to 
develop allergic, or IgE mediated reactions to extrinsic 
allergens has a genetic component.  He stated that the disease is 
most likely familial or genetic in origin and a single exposure 
to allergen can't be blamed as the sole cause and initiator of 
the allergic rhinitis.  While the examiner suggests that the 
Veteran's disorder is congenital in nature, the opinion does not 
address the likelihood that the Veteran's congenital allergic 
condition was aggravated by his duties in service.  

In view of these aforementioned deficits in the May 2009 nexus 
opinion of the VA examiner, the Board cannot find the May 2009 VA 
medical examination to be adequate for purposes of adjudicating 
the claim for service connection for allergic rhinitis.  See 
Barr, supra.  The Board therefore concludes that the case should 
be remanded to the RO so that an addendum to the May 2009 VA 
examiner's opinion can be obtained that addresses the unanswered 
question.  

Accordingly, the case is hereby REMANDED to the RO via the AMC 
for the following actions:

1. The RO must request that the examiner 
who conducted the May 2009 VA medical 
examination provide an addendum to his 
opinion.  The examiner must review 
pertinent documents in the Veteran's claims 
folder in conjunction with the addendum, 
which should reflect that such review was 
conducted.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's allergic 
rhinitis was aggravated by service (i.e., 
increased in severity beyond its natural 
progression).  A rationale for any opinion 
reached must be provided.  If the examiner 
who conducted the May 2009 examination is 
not available, another examination is 
authorized for determining the etiology of 
his allergic rhinitis. 

If another VA examination is deemed 
necessary, the Veteran must be advised of 
the importance of reporting to the 
examination and of the possible adverse 
consequences, to include the denial of his 
claim, of failing to so report.  See 
38 C.F.R. § 3.655 (2010).

2.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the RO should readjudicate 
the Veteran's claim in light of the 
additional evidence obtained.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case (SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and regulations.  
The SSOC must provide reasons and bases for 
the decision reached.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the Veteran until 
he receives further notice.  By this REMAND the Board intimates 
no opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


